Citation Nr: 1003803	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that in November 2009, after certification of 
this appeal, the Veteran submitted a statement, which was not 
accompanied by a waiver of intital RO consideration.  
38 C.F.R. § 20.1304(c).  However, inasmuch as this statement 
merely reflects the Veteran's suggestion that Board Members 
wear hearing devices set at 21 decibels and operate a 
television or radio at moderate volume during hearings, in 
order to fully understand his hearing impairment, the Board 
finds that this statement contains no information that could 
possibly aid him in his present claim.  As such, a remand for 
consideration by the RO is unnecessary.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDING OF FACT

Audiometric test results conducted throughout the appeal 
period corresponded to numeric designations no worse than 
Level I for the right ear and Level I for the left ear.

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.7 & § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a May 
2008 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, following the letter, the 
March 2009 statement of the case was issued, which provided 
the Veteran an additional 60 days to submit more evidence.

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
accorded a current VA examination pertinent to the claim on 
appeal.  Further, neither he nor his representative has 
identified any pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of 
this appeal.




Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for hearing loss in July 1994.  The RO 
granted service connection for bilateral hearing loss in a 
March 1995 rating decision and assigned a noncompensable 
disability rating, effective from June 1, 1994.  (An 
effective date of one day after retirement from service was 
granted since the claim was received within a year of that 
date.)  This service-connected disability remains evaluated 
as noncompensable.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran essentially contends that his hearing acuity is 
more severe than the current noncompensable evaluation 
indicates.  The Veteran is competent to describe his hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran's description of his service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

The report of a January 2008 private audiological examination 
revealed puretone thresholds of 10, 15, 20, and 40 decibels 
in the Veteran's right ear and 15, 30, 30, and 50 decibels in 
his left ear at 1,000, 2000, 3000, and 4,000 Hertz, 
respectively.  Although a puretone average was provided, it 
was based on the inclusion of findings at 500 Hertz, which is 
not considered by VA for increased rating purposes.  (For the 
purpose of our analysis, the Board notes that the threshold 
average of the four relevant frequencies is 21.25 decibels 
for his right ear and 31.25 for his left ear.)  Additionally, 
the Veteran had speech discrimination scores of 96 percent 
correct bilaterally.

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of I for his right ear and I 
for his left ear.  Application of 38 C.F.R. § 4.85 Table VII 
results in a noncompensable disability rating for the 
Veteran's service-connected bilateral hearing loss.

Most recently, the Veteran underwent a pertinent VA 
examination in June 2008.  Although it appears the claims 
file was not reviewed in conjunction with the examination, 
the Veteran's description of his service-connected hearing 
loss at that time was consistent with the evidence of record.  
Further, all indicated studies were performed.  As such, the 
Board finds this examination to be adequate for VA rating 
purposes.

This examination revealed puretone thresholds of 5, 10, 15, 
and 35 decibels in the Veteran's right ear and 10, 25, 25, 
and 40 decibels in his left ear at 1,000, 2000, 3000, and 
4,000 Hertz, respectively.  The average of these thresholds 
was 16.25 decibels for his right ear and 25 for his left ear.  
Additionally, the Veteran had speech discrimination scores of 
96 percent correct bilaterally

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
Veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability 
rating for the Veteran's service-connected bilateral hearing 
loss.  

Based on the objective medical evidence of record, the Board 
must conclude that the currently-assigned noncompensable 
disability rating is appropriate for the entire appeal 
period.  In reaching this determination, the Board 
acknowledges the Veteran's challenge to VA's method of 
testing hearing impairment, which he contends does not 
reflect real-life situations where there is background noise, 
and, in his case, tinnitus as well.  See July 2008 Notice of 
Disagreement.  However, the use of the controlled Maryland 
CNC speech discrimination test and the puretone threshold 
average determined by an audiometry test was established by 
regulation and published in the Federal Register on November 
18, 1987.  See 52 Fed. Reg. 44,117.  Moreover, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States 
Court of Appeals for Veterans Claims held that audiometric 
testing in a sound controlled room is an adequate testing 
ground for rating purposes.  While the Board sympathizes with 
the Veteran's frustrations, we are constrained by the 
regulations governing the award of VA compensation and are 
bound by these guidelines.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the scheduler 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past
or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedule 
standards.  Id.  The Board has considered the lay statements 
of record, which describe the impact of the Veteran's 
service-connected hearing loss on his work and social life.  
However, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
instant case, while the record reflects that the Veteran 
occasionally requires clarification of work discussions 
because of his hearing loss (see September 2008 supervisor's 
statement), it is absent of any evidence of lost time from 
work or lost productivity due to the Veteran's service-
connected hearing impairment.  In short, the Veteran has not 
shown that his service-connected bilateral hearing loss has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth in 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's service-
connected bilateral hearing loss.


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


